Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
	This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 12/04/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/04/2020, 05/13/2021 and 11/05/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawings
The drawings submitted on 12/04/2020 is accepted as part of the formal application.

Claim Objection
Claim 14 objected to because of the following informalities: 

Regarding claim 14,
The recitation “a second side of the carrier” in line 11 is confused with “a second side of the carrier” in line 9. It would be “the second side of the carrier”. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Azulay et al (US 20130002510), hereinafter Azulay.

Regarding claim 14,
Azulay discloses an electric power meter (a multiple antenna system 300, Fig 3C) comprising:
a first antenna module (a first antenna module ANT300, Fig 3C); and
a plurality of second antennas (a plurality of conductive feed elements 328 and 330, Fig 3B);
wherein the first antenna module includes an isolation component (an isolation element ISO302, Fig 3B), a carrier assembly component (a carrier assembly C340, Fig 3C), a radio (a radio-frequency (RF) signal; paragraph [0056]), and an additional antenna (a high-band element 342, Fig 3B), and wherein the isolation component isolates the carrier assembly component, the radio, and the additional antenna from each other (Fig 3B), and
wherein the carrier assembly component comprises a carrier (a plastic carrier 340, Fig 3C) having first (an opening OPN1, Fig 3C) and second (an opening OPN2, Fig 3C) asymmetrical voids on a surface (a surface SF, Fig 3B), a backer (a ground plane 302, Fig 3B) on a first side (a first side S1, Figs 3A, 3B) of the surface of the carrier, a first (a coupling element 3241, Fig 3A) and a second structure (a coupling element 3242, Fig 3A) on a second side of the carrier (a first side S2, Figs 3A, 3B), the first and second structures having a first connection (an element 3321, Fig 3C) to the backer via the first asymmetrical void, and a third (a coupling element 3261, Fig 3A) and a fourth (a coupling element 3262, Fig 3A) structure on a second side of the carrier, the third and fourth structures having a second connection (an element 3322, Fig 3C) to the backer via the second asymmetrical void.
Azulay does not explicitly teach a radio.
	However, Azulay teaches the radio-frequency (RF) signal is supplied to feed element 104 by way of feed point 112, causing feed element 104 to radiate (paragraph [0056]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a radio providing a radio-frequency (RF) signal in Azulay, in order to provide a novel antenna structure having two frequency bands that are mutually independent.

[AltContent: textbox (Azulay (US 20130002510))][AltContent: arrow][AltContent: textbox (3262)][AltContent: textbox (3261)][AltContent: arrow][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (3242)][AltContent: arrow][AltContent: textbox (3241)]
    PNG
    media_image1.png
    227
    622
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S2)][AltContent: arrow][AltContent: textbox (S1)][AltContent: arrow][AltContent: textbox (SF)][AltContent: arrow][AltContent: textbox (OPN2)][AltContent: arrow][AltContent: textbox (OPN1)][AltContent: arrow][AltContent: textbox (ISO302)][AltContent: textbox (Azulay (US 20130002510))]
    PNG
    media_image2.png
    318
    625
    media_image2.png
    Greyscale

[AltContent: arrow][AltContent: textbox (RDG2V)][AltContent: textbox (RDG1V)][AltContent: arrow][AltContent: arrow][AltContent: textbox (SFTOP)][AltContent: arrow][AltContent: textbox (D2)][AltContent: arrow][AltContent: textbox (D1)][AltContent: arrow][AltContent: textbox (EDG2)][AltContent: arrow][AltContent: textbox (3322)][AltContent: arrow][AltContent: textbox (EDG1)][AltContent: textbox (C340)][AltContent: arrow][AltContent: textbox (3321)][AltContent: arrow][AltContent: arrow][AltContent: textbox (OPN2)][AltContent: textbox (OPN1)][AltContent: arrow][AltContent: arrow][AltContent: textbox (340)][AltContent: arrow][AltContent: textbox (ANT300)][AltContent: textbox (Azulay (US 20130002510))]
    PNG
    media_image3.png
    377
    678
    media_image3.png
    Greyscale


Regarding claim 15,
Azulay as modified discloses the claimed invention, as discussed in claim 14.
Azulay teaches the first asymmetrical void is a first distance (a distance D1, Fig 3C) from a first edge (an edge EDG1, Fig 3C) of the carrier and the second asymmetrical void is a second distance (a distance D2, Fig 3C) from a second edge (an edge EDG2, Fig 3C) of the carrier, the first and second distances being different.

Regarding claim 16,
Azulay as modified discloses the claimed invention, as discussed in claim 14.
Azulay teaches the first and second asymmetrical voids extend to a bottom surface of the carrier (the surface SF is a bottom surface of the carrier, Fig 3B) and do not extend to a top surface of the carrier (a top surface SFTOP, Fig 3C).

Regarding claim 17,
Azulay as modified discloses the claimed invention, as discussed in claim 14.
Azulay teaches the first, second, third, and fourth structures are metal.

Regarding claim 18,
Azulay as modified discloses the claimed invention, as discussed in claim 14.
Azulay teaches the first, second, third, and fourth structures are radiating elements (paragraph [0073]).

Regarding claim 19,
Azulay as modified discloses the claimed invention, as discussed in claim 14.
Azulay teaches the first structure has a first vertical ridge (a ridge RDG1V, Fig 3C) and the second structure has a second vertical ridge (a ridge RDG2V, Fig 3C), the first and second vertical ridges being non-parallel (Fig 3C).


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John Maldjian on 10/24/2022.

The application has been amended as follows:
In the claim:
In claim 1, at line 9, “a second side of the carrier” has been changed to --the second side of the carrier--.
In claim 1, at line 14, “a second side of the carrier” has been changed to --the second side of the carrier--.
In claim 1, at line 20, “a second side of the carrier” has been changed to --the second side of the carrier--.
In claim 8, at line 11, “a second side of the carrier” has been changed to --the second side of the carrier--.


Allowable Subject Matter
Claims 1-13 and 20 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.

Regarding claim 1, prior art of record or most closely prior art fails to disclose, “the first structure having a plurality of substantially parallel first horizontal ridges extending away from the first asymmetrical void toward a first edge of the carrier and a plurality of first vertical ridges, at least one of the first vertical ridges being substantially non-parallel; the second structure having a plurality of second horizontal ridges extending away from the first asymmetrical void toward a center of the carrier and a plurality of second vertical ridges, at least one of the second vertical ridges being substantially non-parallel; the third structure having a plurality of substantially parallel third horizontal ridges extending away from the second asymmetrical void toward a second edge of the carrier and a plurality of third vertical ridges, wherein at least one of the third vertical ridges has a first separation from one of the substantially parallel third horizontal ridges; and the fourth structure having a plurality of substantially parallel fourth horizontal ridges extending away from the second asymmetrical void toward the center of the carrier and a plurality of fourth vertical ridges, wherein at least one of the fourth vertical ridges has a second separation from one of the substantially parallel fourth horizontal ridges”. These features reflect the application’s invention and are not taught by the pertinent prior arts Azulay (US 20130002510) and Liu (US 20060254356). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Azulay and Liu to include features of claim 1.
Dependent claims 2-7 and 20 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 8, prior art of record or most closely prior art fails to disclose, “the first structure having a plurality of substantially parallel first horizontal ridges and first and second non-parallel vertical ridges, the second structure having a plurality of substantially parallel second horizontal ridges and third and fourth non-parallel vertical ridges; and the third structure having a plurality of substantially parallel third horizontal ridges and a plurality of third vertical ridges, wherein at least one of the third vertical ridges has a first separation from one of the substantially parallel third horizontal ridges, the fourth structure having a plurality of substantially parallel fourth horizontal ridges and a plurality of fourth vertical ridges, wherein at least one of the fourth vertical ridges has a second separation from one of the substantially parallel fourth horizontal ridges”. These features reflect the application’s invention and are not taught by the pertinent prior arts Azulay (US 20130002510) and Liu (US 20060254356). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify pertinent prior arts Azulay and Liu to include features of claim 8.
Dependent claims 9-13 are considered to be allowable by virtue of their dependencies on claim 8.




Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845